      Case: 1:21-cv-03316 Document #: 8 Filed: 06/30/21 Page 1 of 2 PageID #:28




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

STRIKE 3 HOLDINGS, LLC,                           )
                                                  )
                           Plaintiff,             )
                                                  )
v.                                                )   Case No.: 1:21-cv-03316
                                                  )
JOHN DOE subscriber assigned IP address           )   Judge: Sara L. Ellis
24.13.69.252,                                     )   Magistrate Judge: Sunil R. Harjani
                                                  )
                           Defendant.             )
                                                  )


                   MOTION FOR LEAVE TO SERVE A THIRD PARTY
                   SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

       Pursuant to Fed. R. Civ. P. 26(d)(1), Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”),

moves for entry of an order granting it leave to serve a Third Party Subpoena on Comcast Cable

prior to the Rule 26(f) conference. In support of its motion, Plaintiff states as follows:

       1.      Plaintiff has filed this action against John Doe for copyright infringement. The

subscriber to IP address 24.13.69.252 has been identified as having downloaded and/or

distributed Plaintiff’s copyrighted materials without permission. However, Plaintiff does not

know the name and address of the subscriber and Plaintiff has no other means to acquire that

information other than through a subpoena.

       2.      As set forth in the attached Memorandum of Points and Authorities and the

Declarations appended thereto, Plaintiff has established good cause for granting Plaintiff the

relief sought, including: (1) a prima facie claim of infringement by the subscriber; (2) the

proposed subpoena is specific and limited to the name and address of the subscriber; (3) Plaintiff

has no other mechanism to obtain the information other than through a third party subpoena; (4)

the reasonable likelihood that the subpoena will lead to information sufficient to identify the Doe
      Case: 1:21-cv-03316 Document #: 8 Filed: 06/30/21 Page 2 of 2 PageID #:29




Defendant and allow Plaintiff to effectuate service; and (5) the Doe Defendant has already shared

his identity with the ISP and has no expectation of privacy. See First Time Videos, LLC v. Does,

1-500, 276 F.R.D. 241, 248–49 (N.D. Ill. 2011).

       3.      Because there is no other means to obtain the subscriber’s identity, the

information is necessary to allow Plaintiff to advance its copyright infringement claim, and the

information is limited and specific, Plaintiff requests that this Court enter an order granting

Plaintiff leave to serve a third party subpoena on Comcast Cable prior to the Rule 26(f)

conference.

       WHEREFORE, Plaintiff, Strike 3 Holdings, LLC, respectfully requests that this Court

enter an order granting Plaintiff’s motion.

Dated: 06/30/2021                             Respectfully submitted,

                                              CLARK HILL PLC

                                              By: /s/ Samuel J. Tallman
                                              Samuel J. Tallman, Esq. (6322843)
                                              stallman@clarkhill.com
                                              130 East Randolph Street, Suite 3900
                                              Chicago, IL 60601
                                              Tel: (312) 517-7515 | Fax: (312) 985-5542
                                              www.clarkhill.com




                                                  2
